Citation Nr: 0308513	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-23 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1968 to May 1970.

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
also claimed as lower back nerve condition.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before the undersigned member of the 
Board in September 2002.

In January 2003, the Board directed additional development of 
the claim.  


FINDINGS OF FACT

1.  The veteran has supplied competent testimony of 
continuity of symptomatology of back pain.

2.  Competent medical evidence relates degenerative disc 
disease of the lumbar spine to trauma incurred while 
parachuting during active service.


CONCLUSIONS OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no back 
disorder at entry.  A clinical note reflects that in January 
1969, the veteran complained of back trouble after heavy 
lifting about 24 hours prior.  During an April 1970 
separation examination, the veteran checked "no" to a 
history of back pain.  His DD-214 reflects that he was 
airborne qualified and received the Parachute Badge.  

In November 1999, the veteran submitted a claim for VA 
benefits.  He reported that degenerative arthritis of the 
spine was the result of a parachute jump at Fort Bragg; 
however, he submitted no medical evidence supporting that 
theory.  An April 2000 VA referral general medical 
examination report reflects that X-rays showed spondylosis 
and early discogenic disease at L5-S1.  The diagnosis 
included degenerative disc disease with sciatica and 
spondylosis.  The examiner noted that the veteran injured his 
back while doing parachute jumps in the military.

In July 2000, the RO found the claim to be well grounded, but 
denied the claim on the merits because the veteran had not 
submitted a medical nexus opinion.  The decision does not 
address whether VA had a duty to obtain such an opinion.  The 
veteran appealed the decision and requested a hearing before 
a member of the Board.  

In September 2002, the veteran testified before the 
undersigned member of the Board that he had two bad parachute 
landing falls in the military that resulted in severe back 
pain.  He reported periodic episodes of back pain ever since.  
He testified that a private physician had opined that it was 
very likely that his current problem was caused by parachute 
jumping in the military.  

In January 2003, the evidence Board sought a medical nexus 
opinion.  In March 2003, the Board sent a letter to the 
veteran notifying him of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

In March 2003, a VA physician reviewed the veteran's claims 
file and replied, "Yes, it is at least as likely as not that 
two hard parachute landing fall[s] which occurred in 1970 
caused or contributed to the veteran's degenerative disc 
disease of the lumbar spine".   

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Significant to this case is the fact that the VCAA 
specifically provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, unless 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA has met all notice and duty to assist 
obligations under the new law and implementing regulations.  
The veteran in this case has been notified of the VCAA by 
letter dated in March 2003.  That letter specified what 
evidence VA would obtain or assist in obtaining and what 
further evidence or information the veteran should submit.  
Quartuccio, supra.   



III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then evidence of continuity of 
symptomatology is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In this case, there is no evidence showing that degenerative 
arthritis or degenerative disc disease was manifested to a 
degree of 10 percent within a year of discharge, therefore, 
the presumptive service connection provision of 38 C.F.R. 
§ 3.307 and 3.309 cannot be applied; however, service 
connection is attainable by other means.  In this case, there 
is competent lay testimony of continuity of symptomatology 
that satisfies 38 C.F.R. § 3.303(b), and there is a competent 
medical nexus opinion meeting the requirements of Combee, 
supra.  There is no evidence tending to controvert either the 
veteran's testimony or the recent VA physician's nexus 
opinion.  Thus, the Board finds that the evidence favors 
service connection for degenerative disc disease of the 
lumbar spine. 


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

